Citation Nr: 1100169	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-14 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee disability 
(claimed as right leg disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to January 
1983, and has unverified reserve service from January 1978 to 
April 1978 and December 1995 to September 2004.  The Veteran also 
has unverified National Guard service from May 1983 to April 
1993. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to service connection for a right leg disability.

In a statement dated in May 2008, the Veteran stated that his 
claim of entitlement for service connection for a right leg 
disability should be considered as a claim of entitlement to 
service connection for a right knee disability.

In May 2009, the Board remanded this matter for additional 
development and adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a careful review of the claims folder, the Board 
regretfully finds that this matter must again be remanded for 
further action.

This case was remanded in May 2009 in order that additional 
development may be accomplished prior to readjudicating the 
appellant's claim.  This development included instructions, in 
pertinent part, to schedule the Veteran for a VA examination in 
connection with his claim for service connection for a right knee 
disability.  Because it was unclear to the Board whether the 
Veteran's current right knee disability was related to, or was 
aggravated by, the injuries incurred during Army Physical Fitness 
Testing (APFT) on October 5, 2002, or to any in-service event, 
injury, or disease, or to any non-service-connected disease, and 
because a VA examiner had not yet rendered an opinion as to such 
a relationship, the Board found that a remand for an examination 
and opinion was necessary to adjudicate the claim.  A review of 
the Veteran's claims file, however, does not indicate that the RO 
undertook to schedule the Veteran for a VA examination in 
connection with his claim subsequent to the May 2009 Board 
remand. 

Based on the foregoing, the Board concludes that this matter must 
be remanded for compliance with the Board's May 2009 remand 
instructions.  Specifically, the RO should schedule the Veteran 
for a VA examination and opinion in connection with his claim for 
service connection for a right knee disability.  In this regard, 
the Board notes that the Court has held that a remand by the 
Board confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine:

a.  Whether it is at least as likely as 
not (at least a 50 percent probability) 
that the Veteran's current right knee 
disability is related to the injuries he 
incurred during APFT on October 5, 2002.  

b.  The examiner should also opine as to 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
the Veteran's current right knee 
disability was aggravated by the injuries 
he incurred during APFT on October 5, 
2002.

c.  If the examiner opines that the 
Veteran's current right knee disability is 
not related to, or aggravated by, the 
injuries he incurred during APFT on 
October 5, 2002, the examiner should opine 
as to whether it is at least as likely 
as not (at least a 50 percent 
probability) that the Veteran's current 
right knee disability is otherwise related 
to his military service, or any incident 
therein.  

d.  The examiner should also opine as to 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
the Veteran's current right knee 
disability is related to, or is a symptom 
or part and parcel of, his non-service-
connected inclusion body myositis.  

e.  If the examiner opines that the 
Veteran's current right knee disability is 
related to, or is a symptom or part and 
parcel of, his non-service-connected 
inclusion body myositis, the examiner 
should opine as to whether the Veteran's 
non-service-connected inclusion body 
myositis and/or the claimed right knee 
clearly and unmistakably existed prior 
to his entry into service; and if so, 
whether the claimed right knee underwent a 
permanent aggravation, beyond its natural 
progression, caused by the Veteran's 
service.  The examiner should also render 
an opinion as to the extent, if any, that 
the non-service-connected inclusion body 
myositis affected the claimed right knee 
during service.

The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the medical opinion.  The 
examiner must indicate in the medical 
opinion that the claims file was reviewed.  
The physician should fully articulate 
a sound reasoning for all conclusions 
made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

2.  Readjudicate the Veteran's claim of 
entitlement to service connection for a 
right knee disability, considering any 
additional evidence added to the record.  
If the action remains adverse to the 
Veteran, provide the Veteran, and his 
representative, with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the appellant is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate 
by attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


